Case 8:19-cv-00448-VMC-CPT Document 48 Filed 06/17/19 Page 1 of 2 PageID 410




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES SECURITIES
   & EXCHANGE COMMISSION,

              Plaintiff,

   v.                                        Case No. 8:19-cv-448-T-33CPT

   SPARTAN SECURITIES GROUP, LTD,
   ISLAND CAPITAL MANAGEMENT,
   CARL DILLEY, MICAH ELDRED,
   and DAVID LOPEZ,

             Defendants.
   ______________________________/

                       ORDER APPOINTING MEDIATOR

         Pursuant to the Notice of Agreed Schedule for Mediation

   (Doc. # 45), filed on June 14, 2019, and in accordance with

   the rules governing mediation set forth in Chapter Nine of

   the Rules of the United States District Court for the Middle

   District   of    Florida,   it   is       ORDERED   that   the   following

   individual is hereby APPOINTED by the Court to serve as

   Mediator in this action:

         Name of Mediator:      Brian G. Mooney, Esq.

         Address:               4350 W. Cypress St., Suite 275
                                Tampa, Florida 33607

         Telephone:             (813) 877-1800




                                         1
Case 8:19-cv-00448-VMC-CPT Document 48 Filed 06/17/19 Page 2 of 2 PageID 411




         By agreement of the parties, the mediation conference is

   scheduled for February 5, 2020, at 10:00 A.M. at the location

   listed above.

         The parties are directed to mediate in good faith and to

   fully and faithfully explore every settlement opportunity.

   Furthermore, the Court directs that all counsel, parties,

   corporate     representatives,    and   any   other   required   claims

   professionals shall be present at the mediation conference

   with full authority to negotiate a settlement. The Court does

   not   allow    mediation   by    telephone    or   video   conference.

   Personal attendance is required. See Local Rule 9.05(c).

         DONE and ORDERED in Tampa, Florida, this 17th day of

   June, 2019.




                                      2
